In the

     United States Court of Appeals
                  For the Seventh Circuit 
                     ____________________ 

Nos. 18‐1146, 18‐1247 & 18‐1308 
TRUSTEES OF INDIANA UNIVERSITY, et al., 
                       Plaintiffs‐Appellees, Cross‐Appellants, 

                                 v. 

TERRY  CURRY, Prosecuting Attorney of Marion County, Indi‐
ana,  and  CHRISTOPHER  GAAL,  Prosecuting  Attorney  of  Mon‐
roe County, Indiana, 
                        Defendants‐Appellants, Cross‐Appellees. 
                     ____________________ 

          Appeals from the United States District Court for the 
           Southern District of Indiana, Indianapolis Division. 
  No. 1:16‐cv‐01289‐JMS‐DML — Jane E. Magnus‐Stinson, Chief Judge. 
                     ____________________ 

   ARGUED SEPTEMBER 5, 2018 — DECIDED MARCH 14, 2019 
                ____________________ 

   Before  EASTERBROOK,  HAMILTON,  and  SCUDDER,  Circuit 
Judges. 
    EASTERBROOK,  Circuit  Judge.  In  Indiana  “[a]  person  who 
intentionally acquires, receives, sells, or transfers fetal tissue 
commits  unlawful  transfer  of fetal  tissue,  a  Level  5 felony.” 
Ind.  Code  §35‐46‐5‐1.5(d).  A  federal  district  court  held  that 
2                                 Nos. 18‐1146, 18‐1247 & 18‐1308 

several terms in this statute are unconstitutionally vague and 
that it must be treated as if it read: “A person who intention‐
ally  sells  fetal  tissue  commits  unlawful  transfer  of  fetal  tis‐
sue, a Level 5 felony.” 289 F. Supp. 3d 905, 934–35 (S.D. Ind. 
2018). The district court also held that a definitional clause is 
invalid.  As  enacted,  §35‐46‐5‐1.5(b)  reads:  “As  used  in  this 
section,  ‘fetal  tissue’  includes  tissue,  organs,  or  any  other 
part  of  an aborted  fetus.”  This must  be  treated as if it read: 
“As  used  in  this  section,  ‘fetal  tissue’  includes  tissue  or  or‐
gans  of  an  aborted  fetus.”  The  district  court  thus  held  that 
the  words  “acquires”,  “receives”,  and  “transfers”,  and  the 
phrase  “any  other  part”,  are  too  uncertain  to  have  legal 
force. If that is right, then big chunks of the legal system are 
invalid, because those words are ubiquitous in statutes, reg‐
ulations, and judicial opinions. 
    This case began when Indiana University and three of its 
faculty  members  filed  this  suit,  under  42  U.S.C.  §1983, 
against  the  state’s  prosecuting  attorneys  in  two  counties. 
They asked the district court to enjoin the prosecutors from 
attempting to enforce any part of §35‐46‐5‐1.5. According to 
the  plaintiﬀs,  the  statute  not  only  is  excessively  vague  but 
also  violates  the  First Amendment  by  blocking  one  kind  of 
medical  research,  takes  the  University’s  property  without 
just  compensation,  violates  the  Equal  Protection  Clause  by 
distinguishing  fetal  tissue  produced  by  abortions  from  that 
produced  by  miscarriages,  and  violates  the  dormant  Com‐
merce Clause by regulating the interstate market in fetal tis‐
sue. Plaintiﬀs do not contend that the statute imposes an un‐
due  burden  on  any  woman  who  seeks  to  have  an  abortion, 
nor  would  they  have  standing  to  make  such  an  argument. 
Instead the three faculty‐member plaintiﬀs contend that the 
statute interferes with medical scholarship. 
Nos. 18‐1146, 18‐1247 & 18‐1308                                            3 

     As  we  have  recounted,  the  district  court  found  four 
words or phrases to  be unconstitutionally  vague.  It  rejected 
plaintiﬀs’  theories  under  the  First  Amendment  and  the 
Equal Protection Clause of the Fourteenth Amendment. And 
it  did  not  come  to  a  conclusion  with  respect  to  the  Takings 
Clause  or  the  Commerce  Clause,  reasoning  that  because  it 
could  not  determine  what  the  statute  means,  it  could  not 
properly analyze it under either of those provisions. It then 
entered  a  permanent  injunction  in  plaintiﬀs’  favor  and 
closed the case. Both sides have appealed. Plaintiﬀs want the 
whole  statute  enjoined,  while  defendants  want  the  injunc‐
tion vacated and the suit dismissed. 
    Justiciability  is  an  initial  problem.  Indiana  University, 
which  is  part  of  the  State  of  Indiana,  see  Haynes  v.  Indiana 
University,  902  F.3d  724,  731  (7th  Cir.  2018),  has  sued  two 
prosecutors who carry out state powers. The two defendants 
have been sued in their oﬃcial capacities, which means that 
they must be treated as the State of Indiana. Will v. Michigan 
Department of State Police, 491 U.S. 58 (1989). There is consid‐
erable  doubt  that  federal  courts  are  authorized  to  adjust 
grievances among diﬀerent parts of a state government. See, 
e.g.,  Illinois  v.  Chicago,  137  F.3d  474  (7th  Cir.  1998)  (a  state 
can’t sue part of itself); Arlington Heights v. Regional Transpor‐
tation Authority,  653  F.2d  1149,  1150–53  (7th  Cir.  1981)  (part 
of a state can’t sue the state); Branson School District RE‐82 v. 
Romer,  161  F.3d  619,  628  (10th  Cir.  1998)  (collecting  cases). 
Cf.  South  Bend  v.  South  Bend  Common  Council,  865  F.3d  889 
(7th  Cir.  2017)  (a  city  can’t  sue  a  part  of  itself).  The  suit  is 
saved,  however,  by  the  fact  that  three  faculty  members  are 
plaintiﬀs. All three have standing to litigate in their personal 
capacities, and with one exception (to which we return) they 
present all of the complaint’s legal theories. 
4                                 Nos. 18‐1146, 18‐1247 & 18‐1308 

   We start with vagueness, the  Due  Process Clause  theory 
on which the district court based its injunction, and then ad‐
dress the other four theories. 
    The Constitution requires criminal statutes to have a core 
of understandable meaning. See, e.g., Johnson v. United States, 
135  S.  Ct.  2551  (2015);  United  States  v.  Powell,  423  U.S.  87 
(1975); Nash v. United States, 229 U.S. 373 (1913). Some uncer‐
tainty at the margins does not condemn a statute. It is there‐
fore hard to see what can be wrong with words such as “ac‐
quires,” which people use and understand in normal life. A 
person “acquires” a car by buying it or leasing it or receiving 
it as a gift from a parent or spouse—or by stealing it. Even a 
protean  word  such  as  “reasonable” has  enough of a core to 
allow its use in situations where rights to speak are at issue. 
See  Thomas  v.  Chicago  Park  District,  534  U.S.  316,  324  (2002). 
Words such as “acquire” are materially (another protean le‐
gal word) more definite than “reasonable.” 
    Johnson shows that uncertainty so pervasive that most of 
a law’s potential applications are impossible to evaluate may 
rule out enforcement. But the district court did not deny that 
each  of  the  words  “acquires”,  “receives”,  and  “transfers”, 
and  the  phrase  “any  other  part”,  has  a  substantial,  under‐
standable core. Instead the judge worried about the periph‐
ery. 
    Take  “transfers.”  The  judge  thought  it  hard  to  know 
whether  a  medical  researcher  “transfers”  fetal  material  by 
passing  a  pipette  containing  fetal  tissue  to  someone  else  at 
the  same  laboratory  bench.  289  F.  Supp.  3d  at  920.  Or  take 
the  phrase  “any  other  part.”  Although  this  ensures  that  the 
statute covers every part of a fetus, the judge thought it hard 
to  say  how  things  work  at  the  level  of  individual  cells  or 
Nos. 18‐1146, 18‐1247 & 18‐1308                                      5 

strands  of  DNA.  Suppose  someone  in  Washington  state 
(from which much of Indiana University’s fetal tissue comes) 
extracts  a  few  cells  from  an  aborted  fetus  and  uses  them  to 
create a line of stem‐cell tissue, exemplars of which (dozens 
of  generations  later)  are  transferred  to  a  researcher  in  Indi‐
ana.  Is  anything  derived  from  fetal  tissue  included  in  the 
phrase  “any  other  part”?  The  judge  did  not  see  a  clear  an‐
swer. Id. at 918–19. These and similar open questions led the 
judge to deem the words and phrase unconstitutional. 
     The  two  prosecutors  did  not  help  their  defense  by  pro‐
fessing  to  see  answers  to  these  and  similar  questions.  They 
assured the judge that of course stem cells derived from fetal 
tissue are not “any other part” of a fetus. They asserted that 
moving a pipette across a lab bench is of course not a “trans‐
fer”  of  fetal  tissue,  because  “transfer”  means  “convey  own‐
ership.” That’s implausible. Federal statutes forbid the trans‐
fer  of  heroin  and  other  contraband,  see,  e.g.,  21  U.S.C. 
§841(a)(1), and judges implementing such laws do not condi‐
tion  their application  on  a change of ownership;  those laws 
apply  to  people  who  act  as  agents  as  well  as  to  principals. 
The  prosecutors  also  asserted  that  placental  or  umbilical 
cord tissue is of course not “any other part” of a fetus. Maybe: 
The placenta is an independent organ and so may be outside 
the statutory scope, but the statute does not address the top‐
ic. Prosecutors can’t oﬀer definitive interpretations of crimi‐
nal laws, and one prosecutor can’t bind a successor in oﬃce. 
More: Indiana has 90 other counties, whose prosecutors may 
have  diﬀerent  ideas  about  the  statute’s  scope.  The  district 
judge was right to say that, if the prosecutors’ assurances are 
all the plaintiﬀs have to go on, they are at needless risk. 
6                                Nos. 18‐1146, 18‐1247 & 18‐1308 

     Yet although prosecutorial assurances should not set an‐
yone’s  mind  at  rest,  the  legal  system  oﬀers  a  way  to  work 
out  the  uncertainties  that  lurk  at  every  statute’s  periphery: 
the judiciary. Resolving edge questions is a principal role of 
the  courts.  If  the  district  court’s  approach  is  correct,  then 
every  time  a  court  needs  to  decide  a  tough  question  about 
just how far a statute reaches, it should declare the law un‐
constitutional.  That  is  fundamentally  inconsistent  with  the 
Supreme Court’s  approach,  under which  a  core  of meaning 
is  enough  to  reject  a  vagueness  challenge,  leaving  to  future 
adjudication the inevitable questions at the statutory margin. 
     A federal district judge cannot definitively interpret Ind. 
Code §35‐46‐5‐1.5, but the state judiciary can do so. Declara‐
tory judgments are available in Indiana under Ind. Trial Rule 
57 and Ind. Code §34‐14‐1‐1. Any medical researcher can file 
a suit with the theme: “I want to do X and fear that I will be 
prosecuted, so please give me a declaratory judgment that X 
is  lawful.”  Yet  none  of  the  plaintiﬀs  has  filed  such  a  suit 
seeking  assurances  about  the  scope  of  §35‐46‐5‐1.5.  Instead 
of using a readily available state‐law remedy for unwelcome 
risk,  they  asked  a  federal  court  to  blot  the  law  from  the 
books. That’s not how uncertainty should be addressed. 
     We have held this already about uncertainty under Indi‐
ana  law.  Indiana  forbids  judges, and  candidates  for  judicial 
oﬃce,  from  making  any  public  commitment  “inconsistent 
with the impartial performance of the adjudicative duties of 
judicial  oﬃce”.  The  scope  for  debate  about  the  meaning  of 
that clause puts to shame any uncertainty about the meaning 
of  Ind.  Code  §35‐46‐5‐1.5,  but  we  held  the  language  valid, 
even  when  rights  to  speak  are  at  stake—not  because  it  is 
clear, but because the state oﬀers a process to resolve debat‐
Nos. 18‐1146, 18‐1247 & 18‐1308                                                    7 

able  issues.  Bauer  v.  Shepard,  620  F.3d  704,  715–17  (7th  Cir. 
2010). We explained (id. at 716–17): 
   Plaintiﬀs  want  us  to  deem  the  law  vague  by  identifying  situa‐
   tions in which state oﬃcials might take an untenably broad read‐
   ing of the [language], and then predicting that they will do so. It 
   is  far  preferable,  however,  and  more  respectful  of  our  judicial 
   colleagues in  Indiana,  to  assume  that  they  will act  sensibly and 
   resolve  the  open  questions  in  a  way  that  honors  candidates’ 
   rights under the first amendment. 
   When  a  statute  is accompanied  by [a] system  that  can flesh  out 
   details, the due process clause permits those details to be left to 
   that system. Parts of the Hatch Act are every bit as vague as the 
   [language here], but in [Civil Service Commission v. Letter Carriers, 
   413 U.S. 548 (1973)] the Court held that problems of implementa‐
   tion could be tackled by administrative adjudication. 413 U.S. at 
   580.  Similarly,  in  Parker  v.  Levy,  417  U.S.  733  (1974),  the  Court 
   held that an article of the Uniform Code of Military Justice mak‐
   ing it a court‐martial oﬀense to engage in “conduct unbecoming 
   an oﬃcer and a gentleman” is not unconstitutionally vague, be‐
   cause  military  tribunals  have  elaborated  on  what  is  “unbecom‐
   ing” for an oﬃcer and made it more specific than the unadorned 
   words.  The  National  Labor  Relations Act  is  full  of  vague  terms 
   [such  as  “unfair  labor  practice”],  and  the  National  Labor  Rela‐
   tions  Board  has  yet  to  make  all  of  them  concrete,  but  no  one 
   supposes that the whole Act could be chucked out. The Justices 
   have been chary of holding laws unconstitutional “on their face” 
   precisely  because  they  have  recognized  that  vagueness  will  be 
   reduced through a process of interpretation. 

This  is  equally  true  of  Ind.  Code  §35‐46‐5‐1.5.  Declaratory‐
judgment  actions  can  resolve  ambiguities  with  limited  (if 
any) risk to medical researchers. 
    One thing the state judiciary might do—in addition to re‐
solving  concrete  disputes  such  as  the  coverage  of  cells  de‐
rived  from  fetal  tissue—is  read  the  word  “intentionally”  in 
§35‐46‐5‐1.5(d) to protect researchers who do not subjective‐
8                                 Nos. 18‐1146, 18‐1247 & 18‐1308 

ly  understand  that  they  are  violating  the  law.  That  is  what 
the Supreme Court did in Screws v. United States, 325 U.S. 91 
(1945), to save what is now codified as 18 U.S.C. §242, which 
one  might  classify  as  the  ultimately  vague  criminal  statute. 
(It forbids any act under color of law that deprives anyone of 
any  constitutional  right.)  This  potential  for  risk  reduction 
through interpretation, plus the fact that all of the contested 
terms have a substantial core of ascertainable meaning, leads 
us to reject the district court’s vagueness holding. 
    Our dissenting colleague calls our approach “a novel var‐
iation on Pullman abstention” (below at 14), but it is neither 
novel  nor  a  form  of  abstention.  It  reflects  the  Supreme 
Court’s  holdings  in  Letter  Carriers,  Parker,  and  many  other 
decisions, such as Rose v. Locke, 423 U.S. 48 (1975), that when 
considering whether statutory terms are too vague a federal 
court must take into account how they have been interpreted 
and  applied.  Johnson  is  an  example.  The  Justices  declared  a 
statute  unconstitutionally  vague  only  after  this  process  of 
interpretation had been used for more than 20 years without 
curtailing  uncertainty.  For  Indiana’s  fetal‐tissue  statute,  by 
contrast,  the  process  has  not  even  begun.  Whether  the  pro‐
cess  of  interpretation  is  administrative  (as  in  Letter  Carriers 
and  Bauer)  or  judicial  (as  in  Parker,  Rose,  and  Johnson)  does 
not matter. What does matter is whether the process can an‐
swer important questions about the statute’s scope. 
   Plaintiﬀs  believe  that,  if  they  sue  in  federal  court  before 
the  state  judiciary  has  had  a  chance  to  interpret  state  law, 
they can ensure that the state never gets that chance. Akron v. 
Akron Center for Reproductive Health, Inc., 462 U.S. 416, 451–52 
(1983),  used  vagueness  doctrine  in  that  fashion  without  cit‐
ing  Letter  Carriers,  Parker,  or  Rose.  Akron  was  overruled  by 
Nos. 18‐1146, 18‐1247 & 18‐1308                                       9 

Planned  Parenthood  of  Pennsylvania  v.  Casey,  505  U.S.  833 
(1992),  and  we  are  not  aware  of  any  other  decision  by  the 
Supreme Court that has used vagueness doctrine to prevent 
the state judiciary from having even a chance to give the law 
a construction that will produce adequate clarity. 
   Thus we arrive at the four theories that are the subjects of 
plaintiﬀs’ cross‐appeal. 
    The parties agree that the statute does not burden a sus‐
pect class or aﬀect a fundamental right, so the rational‐basis 
standard applies to the equal‐protection theory. The district 
court  held  that  ethical  considerations  support  a  distinction 
between  fetal  tissue  obtained  from  abortions  and  tissue  ob‐
tained from miscarriages. 289 F. Supp. 3d at 931–33. There is 
a  moral  debate  about  abortion  and  no  equivalent  debate 
about miscarriages. The Supreme Court wrote in Washington 
v. Glucksberg, 521 U.S. 702, 731 (1997), that “[t]he State … has 
an interest in protecting the integrity and ethics of the medi‐
cal  profession.”  Cf.  Cavel  International,  Inc.  v.  Madigan,  500 
F.3d 551 (7th Cir. 2007) (ethical considerations support a ban 
on  slaughtering  horses  for  human  consumption).  Plaintiﬀs 
stress that under Roe v. Wade, 410 U.S. 113, 158 (1974), and its 
successors,  a  fetus  is  not  a  “person.”  See  also  Planned 
Parenthood of Indiana and Kentucky, Inc. v. Commissioner of In‐
diana  State  Department  of  Health,  888  F.3d  300,  rehearing  en 
banc  denied,  2018  U.S.  App.  LEXIS  17676  (7th  Cir.  June  25, 
2018),  petition  for  certiorari  pending,  No.  18–483.  But  that 
does  not  eliminate  the  possibility  of  serious  debate  about 
when,  if  at  all,  it  is  ethical  to  perform  medical  experiments 
on aborted fetal tissue. The rational‐basis standard does not 
require  much  in  the  way  of  justification,  see  FCC  v.  Beach 
Communications,  Inc.,  508  U.S.  307,  314–15  (1993),  and  we 
10                               Nos. 18‐1146, 18‐1247 & 18‐1308 

agree  with  the  district  court  that  the  statute  survives  an 
equal‐protection challenge. Indiana’s statute may or may not 
be  sensible—for  even  persons  who  find  abortion  immoral 
must  recognize  that  neurological  research  using  fetal  tissue 
can save innocent lives—but choosing sides in an ethical de‐
bate does not condemn a law. 
     The  First  Amendment  argument  is  a  non‐starter.  The 
statute regulates conduct, not speech. See Clark v. Community 
for Creative Non‐Violence, 468 U.S. 288 (1984). True, plaintiﬀs 
want to use fetal tissue in research that could lead to speech, 
in  classrooms  or  research  papers.  But  a  desire  to  obtain  an 
input into speech does not convert regulation of conduct into 
regulation  of  speech.  Surely  plaintiﬀs  do  not  think  that  re‐
searchers  at  Indiana  University  are  entitled  to  blow  up  a 
commercial  airliner,  or  administer  dangerous  pathogens  to 
patients in the University’s hospital, just so that they can ob‐
serve  the  results  and  write  down  their  findings.  Nor  do 
plaintiﬀs think that they are entitled to steal pens, paper, and 
computers from the local Oﬃce Depot so that they can write 
articles at lower cost. Plaintiﬀs assert that the statute casts “a 
pall of orthodoxy over the classroom”, but it does not. They 
can say, write, and teach anything they want. They can refer 
to results generated by work done on aborted fetal tissue in 
other  states  and  nations.  But  they  cannot  treat  enforcement 
of  rules  about  conduct  as  equivalent  to  prohibitions  of 
speech.  See  Rumsfeld  v.  Forum  for  Academic  &  Institutional 
Rights,  Inc.,  547  U.S.  47  (2006)  (Solomon  Amendment  does 
not regulate speech). 
   Plaintiﬀs  contend  that  Indiana’s  law  violates  the  Com‐
merce  Clause  because  much  of  the  tissue  they  seek  to  use 
comes  from  other  states.  Yet  the  law  does  not  discriminate 
Nos. 18‐1146, 18‐1247 & 18‐1308                                       11 

against interstate commerce; it applies equally to fetal tissue 
from Indiana and fetal tissue from Iowa, Illinois, or Indone‐
sia. Nor does it bear more heavily on interstate commerce as 
a practical matter, the subject of Pike v. Bruce Church, Inc., 397 
U.S. 137  (1970).  We have held repeatedly that outright bans 
on  particular  items  do  not  oﬀend  the  dormant  Commerce 
Clause. See, e.g., National Paint & Coatings Association v. Chi‐
cago, 45 F.3d 1124 (7th Cir. 1995) (spray paint); Park Pet Shop, 
Inc. v. Chicago, 872 F.3d 495 (7th Cir. 2017) (dogs from puppy 
mills). Plaintiﬀs do not contend that Indiana’s law concerns a 
subject  on  which  there  is  a  “compelling  need  for  national 
uniformity  in regulation.”  General Motors Corp. v.  Tracy,  519 
U.S. 278, 298 n.12 (1997). 
    Finally, the claim under the Takings Clause is confined to 
the  University  itself.  None  of  the  three  individual  plaintiﬀs 
contends that he has any property interest in particular fetal 
tissue,  so  nothing  has  been  taken  from  any  of  them.  The 
statute  does  render  valueless  any  fetal  tissue,  derived  from 
abortions, owned by Indiana University. But as we observed 
earlier,  the  University,  as  part  of  Indiana,  is  not  entitled  to 
sue its own state. Indiana’s legislature is free to decide what 
use (including none) to make of Indiana’s property. See, e.g., 
Great Lakes Higher Education Corp. v. Cavazos, 911 F.2d 10, 14–
15 (7th Cir. 1990). Our decision in Illinois Clean Energy Com‐
munity Foundation v. Filan, 392 F.3d 934 (7th Cir. 2004), does 
not  hold  otherwise.  The  Illinois  Clean  Energy  Community 
Foundation is a charitable foundation funded by private do‐
nations. Confiscation of its property is a taking in a way that 
a  state’s  decision  about  what  to  do  with  its  own  property 
never could be. 
12                              Nos. 18‐1146, 18‐1247 & 18‐1308 

   Several  lesser  arguments  have  been  considered  but  do 
not  require  discussion.  We  conclude  that  the  district  court 
should have entered judgment in defendants’ favor. The in‐
junction is reversed,  and the case  is remanded for that pur‐
pose. 
Nos. 18‐1146, 18‐1247 & 18‐1308                                      13 

    HAMILTON,  Circuit  Judge,  dissenting.  We  should  affirm. 
The Indiana law making it a felony to acquire, receive, sell, or 
transfer  the  “tissue,  organs,  or  any  other  part  of  an  aborted 
fetus” is unconstitutionally vague. As explained below, some 
unusual features of this law and this lawsuit lead me to that 
conclusion: both the State’s lawyers and the authoring legis‐
lators have tried to run away from the apparent meaning of 
the statutory language. As a result, it’s clear that the law does 
not give fair notice of its scope, and it effectively abandons the 
proper separation of powers by delegating critical policy de‐
cisions to prosecutors and judges. I agree with my colleagues, 
however, that plaintiffs cannot prevail on their First Amend‐
ment, Equal Protection, and Commerce Clause challenges.  
     The unusual features of this law, its enactment, and this 
lawsuit mean that the district judge’s reasoning does not ac‐
tually threaten to invalidate “big chunks of the legal system.” 
It was not the district judge who found it hard to know what 
“transfer” means in this statute, nor was the problem that the 
judge “did not see a clear answer” as to what is meant by “any 
other part.” See ante at 4–5. If the district judge erred, it was 
in taking the State of Indiana at its word that the statutory text 
does not mean what it seems to say. The subject of this litiga‐
tion  is  not  handwringing  about  the  “periphery”  of  the  new 
law.  The  majority’s  hypothesized  “core  of  understandable 
meaning”—the  transfer  or  acquisition  of  fetal  organs—ad‐
dresses a factual scenario that is not and was not actually hap‐
pening. The new law is relevant only to practices as to which 
its application seems, based on the State’s defense, unforeseen 
and indeterminate. 
    This  case  fits  comfortably  within  the  majority’s  descrip‐
tion  of  what  Johnson  v.  United  States,  135  S.  Ct.  2551  (2015) 
14                                Nos. 18‐1146, 18‐1247 & 18‐1308 

teaches:  “that  uncertainty  so  pervasive  that  most  of  a  law’s 
potential applications are impossible to evaluate may rule out 
enforcement.”  Ante  at  4.  Instead  of  affirming,  however,  the 
majority proposes a novel variation on Pullman abstention in 
which the federal courts direct plaintiffs who reasonably fear 
prosecution under a vague law to file a series of declaratory 
judgment cases in the state courts. 
    Plaintiffs  should  not  have  to  take  such  extraordinary 
measures to determine the scope of a criminal law. Legisla‐
tures  must  draft  criminal  statutes  so  that  ordinary  people 
have  fair  notice  of  what  acts  are  criminal.  Skilling  v.  United 
States, 561 U.S. 358,  402–03 (2010);  United States  v. Sylla, 790 
F.3d 772, 774–75 (7th Cir. 2015). That does not mean that the 
correct application of even a criminal law must be free from 
doubt in all cases. There will often be, perhaps will always be, 
a periphery where there is room for disagreement and inter‐
pretation. That possibility does not mean that a law is void for 
vagueness,  particularly  as  applied  to  the  core  of  matters 
clearly covered by the statute. 
    Still, there are limits. Fair notice of what is prohibited is an 
essential element of due process and the rule of law. Vague 
laws “can invite the exercise of arbitrary power … by leaving 
the people in the dark about what the law demands and al‐
lowing prosecutors and courts to make it up.” Sessions v. Di‐
maya, 138 S. Ct. 1204, 1223–24 (2018) (Gorsuch, J., concurring); 
see also Marinello v. United States, 138 S. Ct. 1101,1108 (2018) 
(“to  rely  upon  prosecutorial  discretion  to  narrow  the  other‐
wise  wide‐ranging  scope  of  a  criminal  statute’s  highly  ab‐
stract  general  statutory  language  places  great  power  in  the 
hands of the prosecutor”).  
Nos. 18‐1146, 18‐1247 & 18‐1308                                   15

    Vagueness doctrine is also built on the separation of pow‐
ers.  Legislators  “may  not  ‘abdicate  their  responsibilities  for 
setting the standards of the criminal law.’” Dimaya, 138 S. Ct. 
at 1227 (Gorsuch, J. concurring), quoting Smith v. Goguen, 415 
U.S. 566, 575 (1974). Vague laws transfer legislative power to 
courts  and  police  and  prosecutors,  where  such  power  most 
emphatically does not belong. Id. at 1228. 
    The unusual record here shows just such a legislative ab‐
dication. As a result, scientists engaged in potentially invalu‐
able  medical  research  risk  criminal  prosecution  based  on 
vague statutory language that leaves the hard choices to pros‐
ecutors and judges. “Under the Constitution, the adoption of 
new laws restricting liberty is supposed to be a hard business, 
the product of an open and public debate among a large and 
diverse number of elected representatives. Allowing the leg‐
islature  to  hand  off  the  job  of  lawmaking  risks  substituting 
this  design  for  one  where  legislation  is  made  easy,  with  a 
mere  handful  of  unelected  judges  and  prosecutors  free  to 
‘condem[n] all that [they] personally disapprove and for no 
better reason than [they] disapprove it.’” Dimaya, 138 S. Ct. at 
1228 (Gorsuch, J., concurring), quoting Jordan v. De George, 341 
U.S. 223, 242 (1951) (Jackson, J., dissenting). 
     To explain these issues and why they matter, I first pro‐
vide some background on the plaintiffs and their research on 
Alzheimer’s disease. I then explain the vagueness problems 
in terms of the statutory language, the unusual course of this 
litigation,  and  the  legislative  process  that  led  to  the  chal‐
lenged law. I conclude with the university’s takings claim. 
    Plaintiffs and Their Alzheimer’s Research: Few diseases are as 
frightening as Alzheimer’s disease, a progressive disease that 
causes brain cells to waste away and die. The symptoms can 
16                                Nos. 18‐1146, 18‐1247 & 18‐1308 

progress from severe memory loss to declines in thinking and 
behavioral and social skills, spiraling downward to dementia 
and  the  loss  of  a  person’s  very  selfhood,  and  ultimately  to 
death. Between five and ten percent of Americans aged 65 al‐
ready have Alzheimer’s disease. Between 40 and 50 percent 
of  Americans  who  turn  85  years  old  will  have  Alzheimer’s. 
Dkt. 77‐3 at 6, 16 (Lamb Dep. I, at 18, 61). 
   Alzheimer’s disease is the focus of extensive medical re‐
search toward treatment and possible cure. The Indiana Uni‐
versity School of Medicine houses the National Cell Reposi‐
tory for Alzheimer’s Disease, as well as an Alzheimer’s Dis‐
ease Center, one of 32 research centers funded by the National 
Institutes of Health on the subject. Indiana University also op‐
erates the Stark Neurosciences Research Institute, which con‐
ducts research on Alzheimer’s disease and other neurological 
disorders.  
    One plaintiff, Dr. Debomoy Lahiri, is a leading neurologi‐
cal researcher on the university faculty. He and his colleagues 
specialize  in  the  study  of  brain  disorders,  primarily  Alz‐
heimer’s disease. They use tissue from aborted fetuses and de‐
rivatives from such tissue, including cells cultured in labora‐
tories  from  fetal  cells,  as  well  as  DNA,  RNA,  proteins  and 
other  molecules  and  sub‐cellular  structures  obtained  from 
such  cells.  The  evidence  in  this  record  establishes  that  fetal 
brain tissue—or at least cells and complex molecules derived 
from  such  tissue—is  essential  to  research  on  possible  cures 
and treatments. There is no adequate substitute. 
    Since 2011, Dr. Lahiri has received about 25 shipments of 
fetal tissue from the Birth Defects Research Laboratory at the 
University  of  Washington,  which  receives tissue  from  abor‐
Nos. 18‐1146, 18‐1247 & 18‐1308                                   17

tions performed lawfully in the State of Washington. The rec‐
ord here shows that the nationally recognized laboratory ad‐
heres to strict federal and state regulations for receiving do‐
nated  fetal  tissue  and  providing  the  tissue  for  research,  in‐
cluding ensuring (1) that all women donating fetal tissue have 
given informed consent, and (2) that the laboratory does not 
sell or profit from providing fetal material. Dkt. 77‐20 at 1–3 
(BDRL affidavit), The shipments do not include any intact or‐
gans but only tiny tissue samples. Each shipment includes tis‐
sue contained within approximately two teaspoons of liquid 
medium. 
    Even  if  one  could  say  confidently  that  the  Birth  Defects 
Research Laboratory material is “fetal tissue” for purposes of 
the statute (and I am not so confident), it becomes even less 
clear once Dr. Lahiri works with the material. One critical step 
in research with these tiny samples of tissues is to “dissociate” 
and culture them—i.e., to separate the cells from each other 
and  to  place  them  in  a  laboratory  dish  with  conditions  and 
nutrients that allow the cells to grow, divide, and re‐divide, 
thus multiplying the material available for research. 
    Also relevant here, medical research is collaborative, both 
within Indiana University and with the NIH and other insti‐
tutions. To be valuable, research must be replicable. That re‐
quires cooperation and collaboration among researchers. Dr. 
Lahiri and his colleagues are requested and expected to trans‐
fer tissue samples between laboratories in the course of that 
collaboration.  Such  collaboration  is  also,  understandably,  a 
condition of their NIH funding. 
    The Statutory Language, This Lawsuit, and the Legislative Pro‐
cess:  The  Indiana  law  poses  serious  vagueness  problems  in 
terms of what counts as “fetal tissue,” what researchers may 
18                                Nos. 18‐1146, 18‐1247 & 18‐1308 

do with fetal tissue, and whether the law even applies to fetal 
tissue that is not actually sold. Some of the problems are ap‐
parent from the statutory text itself. Others have emerged in 
this lawsuit and examination of the legislative process that led 
to enactment of the law in 2016. 
    The statute says: “A person who intentionally acquires, re‐
ceives, sells, or transfers fetal tissue commits unlawful trans‐
fer of fetal tissue, a Level 5 felony.” Ind. Code § 35‐46‐5‐1.5(d). 
A key definition provides: “As used in this section, ‘fetal tis‐
sue’ includes tissue, organs, or any other part of an aborted 
fetus.” § 1.5(b). 
   The sharpest dispute  between  the parties is the scope of 
the  “any  other  part”  phrase  in  the  definition  of  fetal  tissue. 
Let’s  assume the statute makes criminal  the receipt of ship‐
ments of fetal tissue like those plaintiffs received in the past 
from the birth defects laboratory in Washington. 
    That raises the question whether the “any part of” defini‐
tion in the Indiana law extends to make criminal the receipt 
of lines of cells derived from fetal tissue. The parties agree here 
that, as a matter of biology, the process of cell division pro‐
duces a culture that contains some cells remaining from the 
original  tissue.  The  new  culture  also  contains  other,  newly‐
divided  cells  that  were  not  part  of  the  original  tissue,  but 
which  may  well  contain  complex  molecules  (such  as  DNA, 
RNA, or proteins) that were present in the original tissue sam‐
ple. See Prosecutors’ Br. at 10; Plaintiffs’ Br. at 40. So, to re‐
phrase the key question, does a second‐, third‐, tenth‐, or nth‐
generation cell with such molecules fall under the statutory 
definition as “any other part” of an aborted fetus?  
Nos. 18‐1146, 18‐1247 & 18‐1308                                               19

     That question is not at the periphery of this statute but at 
its  core.  The  statutory  language,  “any  other  part,”  offers  no 
guidance.  It  does  not  signal  that  the  legislature  even  recog‐
nized this critical issue. And as the law has been defended in 
this lawsuit, the problem has actually become even more se‐
vere. In the district court, the State took the position that “any 
other part” does not apply to: 
            (a)  placental  or  umbilical  cord  blood  tissue  or 
            cells, or biological material obtained from such 
            blood, tissue or cells; 
            (b)  fetal  cell  lines  including  but  not  limited  to 
            HEK293  (or  biological  material  obtained  from 
            such  cell  lines)  derived  from  the  cells  of  an 
            aborted  fetus,  but  which  do  not  contain  cells 
            which were originally part of an aborted fetus; 
            (c)  fetal  cells  (or  biological  material  obtained 
            from  such  cells)  which  were  derived  from 
            aborted fetal cells, but are not cells which were 
            originally part of an aborted fetus. 
Dkt. 75 at 2.1 
    Later in the district court proceedings, the State asserted 
that once cells have been separated from the fetal tissue and 
grow, divide into new cells, and are moved from the first dish 
to the second dish, they can no longer be considered part of 
the  aborted  fetus.  Dkt.  81  at  48.  Or,  the  State  suggests,  that 
separation may occur even earlier in the process of culturing 

                                                 
      1 HEK293 is a line of cells first cultured in 1973 and widely used in 

research.  The  record  indicates  it  is  unknown  whether  the  original  cells 
came from an aborted fetus. See Dkt. 79‐8 at 59–62 (Cate Dep.). 
20                                   Nos. 18‐1146, 18‐1247 & 18‐1308 

cells, even before the first passage, when cells are dissociated. 
Id. at 48. 
    Those limits imply that the Indiana law would not inter‐
fere  with  plaintiffs’  research  as  long  as  the  laboratory  in 
Washington or some other lab outside of Indiana could per‐
form the first round of cell growth and division. If the cultures 
of cells  would not count  as “fetal tissue” under  the Indiana 
law,  plaintiffs  would  be  free  to  obtain  and  use  them  for  re‐
search. 
    The  vagueness  problem  stems  from  the  fact  that  it’s  im‐
possible to know what weight to give the State’s assurances. 
The proposed limits might well be sensible as a matter of pol‐
icy. But as the district judge pointed out, these proposed lim‐
its have no apparent basis in the statutory text, and the State 
has not explained how it derives those supposedly comfort‐
ing limits from the Indiana law. The State’s lawyers asserted 
in oral argument that their assurances would be binding on 
the  State  and  its  present  and  future  prosecuting  attorneys. 
That remains to be seen.2  
      Another focus of the vagueness challenge is the key verbs 
in the statute. If you have “fetal tissue” within the meaning of 
the statute, what can you do with it? A person who intention‐
ally  “acquires,  receives,  sells,  or  transfers  fetal  tissue”  com‐
mits a felony. § 1.5(d). Federal law, however, already makes 
                                                 
      2 The defendant prosecutors are not representing themselves, nor are 

they represented by the Indiana Attorney General or even by private law‐
yers from Indiana. Nevertheless, their private lawyers have been given the 
responsibility of defending and interpreting the law. See Ind. Code § 4‐6‐
5‐3  (Attorney  General  must  consent  in  writing  to  employment  of  other 
counsel for state agencies and the State). Their views must be taken seri‐
ously. 
Nos. 18‐1146, 18‐1247 & 18‐1308                                               21

it a federal crime to sell fetal tissue for “valuable considera‐
tion,” regardless of source, see 42 U.S.C. § 289g–2(a), so “sell” 
is not at issue here.3  
    The  focus  is  on  “acquire,”  “receive,”  and  “transfer.”  My 
colleagues  correctly  point  out  that  these  are  common,  well‐
understood  terms  in  criminal law. But  when  plaintiffs chal‐
lenged the new law, the State took the following position: 
            The word ‘transfer’ in Section 1.5(b) of the Stat‐
            ute  does  not  apply  to  physical  movement  of 
            cells or biological materials received, generated 
            or stored at Indiana University before the enact‐
            ment of the Statute provided that: 
            (a) the physical movement is within or among 
            laboratories,  buildings  or  physical  facilities  of 
            Indiana University by any faculty member, em‐
            ployee, representative or agent of Indiana Uni‐
            versity; 
            (b) the physical movement is the result of a fac‐
            ulty member, employee, representative or agent 
            of  Indiana  University  permanently  removing 
            such materials from Indiana University’s build‐
            ings or physical facilities; or 




                                                 
      3  Under  the  federal  law,  “valuable  consideration”  does  not  include 

reasonable  payments  associated  with  transportation,  implantation,  pro‐
cessing, preservation, quality control, or storage of human fetal tissue. 42 
U.S.C. § 289g–2(e)(3). Unlike the Indiana law, which applies only to tissue 
from abortions, federal law applies regardless of the source of the tissue. 
22                               Nos. 18‐1146, 18‐1247 & 18‐1308 

       (c)  the  physical  movement  is  at  the  request  of 
       the National Institute of Health (‘NIH’) or pur‐
       suant  to  the  terms  or  conditions  of  any  NIH 
       grant. 
Dkt. 75 at 2. 
     The State further explained that there will be no “transfer” 
if there is no change in ownership or possession of the tissue, 
referring  apparently  to  possession  by  Indiana  University  as 
an institution, not possession being transferred from one hu‐
man being to another inside a university laboratory. Dkt. 90 
at 16. The apparent concession that plaintiffs can move fetal 
tissue around at the request of the NIH or to comply with a 
grant sounds reasonable, but where does that come from? 
    As with the proposed limits on “fetal tissue” itself, there is 
no apparent textual basis for these limits. These proposed lim‐
its are also inconsistent with the way the law regulates trans‐
fer  and  possession  of  so  many  other  forms  of  contraband, 
such as illegal drug, firearms, and other weapons. If one per‐
son cooks crack cocaine in a kitchen and hands a pot of the 
drug to a confederate at the kitchen table, federal criminal law 
would say there was a transfer of possession, regardless of the 
ownership of the drug. The same problems are inherent in the 
State’s approach to “acquire” and “receive,” proposing limits 
that have no apparent textual or other legal bases. 
    These  attempts  to  defend  the  law  by  limiting  it  in  these 
ways only  add to the mystery of its  meaning. One  is left  to 
wonder why the State proposes them. Members of this court 
repeatedly asked the State’s lawyers to explain why they felt 
these  implausible  limitations  were  needed.  No  answer  was 
forthcoming. 
Nos. 18‐1146, 18‐1247 & 18‐1308                                    23

    As best I can tell, the State’s lawyers seem to be trying to 
prevent the new law from having effects that would flow nat‐
urally from the statutory language but that seem not to be sen‐
sible from a practical or policy perspective. Implicit in the ef‐
fort is the concession that, as drafted, the operative portions 
of § 1.5 will have undesired and unintended effects that will 
interfere with important and legitimate medical research. 
    In  other  words,  the  State’s  lawyers  seem  to  be  trying  to 
save the legislature from itself. The majority nonetheless de‐
fends the potentially extreme outcome of this statute, noting 
that there is “serious debate about when, if at all, it is ethical 
to perform medical experiments on aborted fetal tissue.” Ante 
at 9. Thus, regardless of whether the statute is “sensible,” the 
fact that the Indiana legislature “cho[se] sides in an ethical de‐
bate does not condemn [the] law.” Ante at 10. Unfortunately, 
the majority describes a legislative process regarding this stat‐
utory provision that did not actually happen. 
     The available evidence from the Indiana legislature indi‐
cates that it adopted this criminal provision on fetal tissue re‐
search without realizing it would have any impact on medical 
research using fetal tissue, let alone shut down this research 
on Alzheimer’s disease. The legislature simply did not engage 
with the hard policy choices and the natural consequences of 
its language. The result was to distill here both concerns at the 
center of vagueness doctrine, the fair notice and separation of 
powers so critical to liberty. 
    Section 1.5 was adopted as part of a broader bill, House 
Enrolled Act No. 1337, that imposed a variety of restrictions 
on abortions and related issues. The primary focal points of 
this  bill  have  already  been  considered  by  this  court.  See 
Planned  Parenthood  of  Indiana  and  Kentucky,  Inc.  v.  Comm’r  of 
24                                 Nos. 18‐1146, 18‐1247 & 18‐1308 

Indiana State Dep’t of Health, 888 F.3d 300 (7th Cir. 2018) (hold‐
ing unconstitutional provisions prohibiting women from ter‐
minating pregnancies due to fetal genetic abnormalities, race, 
or gender and requiring burial or cremation of embryonic or 
fetal tissue), petition for cert. filed (U.S. Oct. 12, 2018) (No. 18‐
483); Planned Parenthood of Indiana and Kentucky, Inc. v. Comm’r 
of  Indiana  State  Dep’t  of  Health,  896  F.3d  809  (7th  Cir.  2018) 
(holding unconstitutional provision requiring women to ob‐
tain  ultrasound  at  least  18  hours  before  obtaining  an  abor‐
tion), petition for cert. filed (U.S. Feb. 4, 2019) (No. 18‐1019). 
     In over six hours of archived video footage of the relevant 
Indiana House and Senate committees’ discussions of this bill, 
dozens of witnesses testified in favor of and against the bill. 
Not  one  witness  mentioned  medical  research  using  aborted 
fetal tissue. If the legislature was actually choosing sides on 
such a significant issue, one would expect some mention of it. 
See Barnhart v. Sigmon Coal Co., 534 U.S. 438, 469 (2002) (Ste‐
vens, J., dissenting) (“I think judges as well as detectives may 
take into consideration the fact that a watchdog did not bark 
in  the  night.”),  quoting  Harrison  v.  PPG  Industries,  Inc.,  446 
U.S. 578, 602 (1980) (Rehnquist, J., dissenting). 
    Nor was there any discussion of § 1.5 in the floor debates 
on the bill. The only substantive discussion of the provision I 
could find in the legislative history came in seven minutes of 
a meeting of the Indiana Senate’s Health & Provider Services 
Committee. The discussion shows not a policy choice on an 
important issue but instead a startling disconnect between the 
statutory language and the stated intentions of the legislators. 
One of the bill’s sponsors, Senator Holdman, said that the pro‐
vision “has to do with the selling of fetal tissue. Which makes 
Nos. 18‐1146, 18‐1247 & 18‐1308                                           25

it illegal in the state of Indiana to sell fetal tissue, which basi‐
cally addresses the issue we’ve seen around the country with 
Planned  Parenthood  and  some  of  the  things  that  have  been 
going on there.” Hearing, Indiana Senate Health and Provider 
Services  Committee  at  18:26–18:45  (Feb.  24,  2016), 
http://iga.in.gov/information/archives/2016/video/commit‐
tee_health_and_provider_services_3900/.4 
    Senator Stoops asked Senator Holdman a series of ques‐
tions about whether parents of an aborted fetus could consent 
to an autopsy or other research use of the tissue. Id. at 21:39–
22:14. Senator Holdman said that would be possible, prompt‐
ing this follow‐up: 
            S. Stoops: Right, that is a specific autopsy. But 
            what if the parents want to donate the fetus for 
            research into the condition? I guess that would 
            not be allowed. I mean an autopsy to determine 
            maybe a genetic defect after the abortion is one 




                                                 
      4 It was widely understood that this legislation responded to the 2015 

“controversy over undercover videos of Planned Parenthood employees 
discussing fetal organ donations,” despite the fact that federal and state 
investigations of Planned Parenthood, including one in Indiana, found no 
wrongdoing,  and  criminal  charges  had  instead  been  filed  against  the 
video‐makers. See Chelsea Schneider and Stephanie Wang, Bill Seeks Fur‐
ther Limits on Abortion, The Indianapolis Star at A5 (Mar. 8, 2016); see also 
Danielle Kurtzleben, Planned Parenthood Investigations Find No Fetal Tissue 
Sales,       NPR          (Jan.     28,       2016,       12:47         PM), 
http://www.npr.org/2016/01/28/464594826/in‐wake‐of‐videos‐planned‐
parenthood‐investigations‐find‐no‐fetal‐tissue‐sales  (summarizing  re‐
sults of investigations).  
26                              Nos. 18‐1146, 18‐1247 & 18‐1308 

      thing. But I think actually allowing the fetal tis‐
      sue to be used for research purposes seems to be 
      outlawed in this bill. 
      S. Holdman: Well, I wouldn’t say that it [research 
      with fetal tissue] is outlawed. I think the word au‐
      topsy  encompasses  that  research  portion  of 
      what is done with that piece of tissue that is di‐
      agnosed  after  the  fact  through  an  autopsy.  So 
      maybe it is just a matter of semantics, here, per‐
      haps  Senator  Stoop.  But  autopsy  is  the  word 
      that we landed on. 
      S. Miller (Committee Chair): And just if I could 
      elaborate,  I  was  a  part  of  those  conversations. 
      This  is  up  to  a  parent  to  request  the  autopsy. 
      And I think at the time the parent requests the 
      autopsy, they could list the kind of things they 
      are looking for. And what kind of results they 
      want as part of that investigation. So I think for 
      the purposes that we put in the bill, that this co‐
      vers it, Senator Stoops. At least I’m comfortable 
      with that. 
      S.  Holdman:  That’s  right.  And  to  your  point, 
      Madame  Chair,  in  any  case  the  parent  has  to 
      consent to  this  procedure being  done. It is  not 
      going to be done just because the physician or 
      the hospital may want to have that done. It has 
      to be consented to by the parent itself. 
      S. Stoops: Right. So on page 15, line 9, where it 
      says:  ‘A  person  who  intentionally  acquires,  or 
Nos. 18‐1146, 18‐1247 & 18‐1308                                     27

       sells,  etc.  or  transfers  fetal  tissue,  commits  un‐
       lawful transfer of fetal tissue and is a Level 5 fel‐
       ony.’ So, is that  if that person  did not get  per‐
       mission from the parent? So otherwise if the par‐
       ent gave permission, then that does not apply? 
       S. Holdman: That would be my understanding, yes. 
       I  thought  you  were  going  to  ask  me  what  a 
       Level 5 Felony outcome was. And we have the 
       Criminal Courts Chair here who could answer 
       that question for you, as well.  
Id. at 23:17–25:43 
    That exchange is remarkable, particularly because of the 
role of the pregnant woman’s consent for the research. Fed‐
eral law already made clear that fetal tissue could not be used 
for any research purposes without the consent of the pregnant 
woman. 42 U.S.C. § 289g–1(b). The evidence here shows that 
the birth defect laboratory in Washington always obtains the 
woman’s consent to use tissue for research. And when called 
upon  to  explain  § 1.5  to  their  colleagues,  the  sponsors  said 
(a) that it would apply only to sale of fetal tissue in Indiana, 
and (b) that the consent of the pregnant woman for research 
use would amount to a complete defense to the criminal re‐
strictions.  
    Now, I am fully aware that legislatures are not required to 
produce legislative history. They are not required to explain 
or discuss the language they enact. Courts generally presume 
that  all  legislators  have  read  and  understood  the  bills  they 
vote upon. As we try to be faithful agents of the law‐makers, 
we  thus  apply  the  ordinary  meaning  of  the  statutory  lan‐
guage.  After  all,  as  the  majority  points  out,  one  can  have  a 
28                               Nos. 18‐1146, 18‐1247 & 18‐1308 

“serious debate about when, if at all, it is ethical to perform 
medical  experiments  on  aborted  fetal  tissue,”  ultimately 
“choosing sides.” Ante at 10. 
     In  this  instance,  however,  there  was  no  such  debate.  In‐
stead, the law’s defenders have backed away from those ordi‐
nary  meanings  at  every  opportunity,  first  in  the  legislative 
process and then in the lawsuit. This highly unusual record 
ought to raise warning flags for us. The statute is fatally vague 
because its supporters did not pay enough attention to render 
it intelligible as applied to this medical research, which is the 
relevant core, not the periphery, of this statute. 
    Consider this warning: “Under the Constitution, the adop‐
tion of new laws restricting liberty is supposed to be a hard 
business, the product of an open and public debate among a 
large and diverse number of elected representatives. Allow‐
ing the legislature to hand off the job of lawmaking risks sub‐
stituting this design for one where legislation is made easy, 
with a mere handful of unelected judges and prosecutors free 
to ‘condem[n] all that [they] personally disapprove and for no 
better reason than [they] disapprove it.’” Dimaya, 138 S. Ct. at 
1228 (Gorsuch, J., concurring), quoting Jordan, 341 U.S. at 242 
(Jackson, J., dissenting). 
     What  happened here  was  just such a “hand‐off”  of law‐
making power. It highlights why the majority’s solution here, 
abstaining  and  leaving  the  statute‐writing  task  to  the  state 
courts, is not an appropriate response. The majority proposes 
that Indiana state courts should be permitted a decade or two 
to resolve “edge questions.” like the “concrete disputes such 
as  the  coverage  of  cells  derived  from  fetal  tissue.”  Ante  at 
6 & 7. 
Nos. 18‐1146, 18‐1247 & 18‐1308                                    29

    For  example,  will  state  courts  decide  that  “placental  or 
umbilical cord tissue” counts as “any other part of a fetus”? 
Maybe, the majority says. On one hand, the majority muses, 
“[t]he placenta is an independent organ and so may be out‐
side the statutory scope, but the statute does not address the 
topic.” Ante at 5. On the other hand, however, Indiana per‐
mits the purchase or sale of fetal material for “fetal stem cell” 
research if “the biological parent has given written consent for 
the use of the fetal stem cells,” Ind. Code § 35‐46‐5‐3, but later 
defines “fetal stem cell” to include only the “placenta,” “um‐
bilical  cord,”  “amniotic  fluid,”  and  “fetal  tissue”  if  “taken 
from a fetus that was either miscarried or stillborn”—not “any 
cells that are taken as a result of an abortion,” Ind. Code § 16‐
18‐2‐128.5. Although that provision is limited to commercial 
transactions,  which  § 1.5  is  not,  perhaps  that  definition  will 
support  the  criminalization  of  the  non‐commercial  acquisi‐
tion and transfer of abortion‐derived umbilical and placental 
cell. Plaintiffs apparently will just have to wait and see how 
the Indiana state courts will write that part of the statute. 
    The majority bases its preference for a state‐court iterative 
process on Johnson, in which the Supreme Court declared the 
statute at issue vague only after struggling with it for 20 years, 
while here “the process has not even begun.” Ante at 8. But 
that was not the real lesson of Johnson, even though the Court 
acknowledged that “persistent efforts” by courts to establish 
a meaningful standard for a statute can be one source of “ev‐
idence  of  vagueness.”  Johnson,  135  S.  Ct.  2551,  2558  (2015), 
quoting United States v. L. Cohen Grocery Co., 255 U.S. 81 (1921). 
The Court did not signal that prosecutors and judges would 
have several decades to define what “edge” behavior is actu‐
ally criminal just because a court hypothesizes that there must 
30                                 Nos. 18‐1146, 18‐1247 & 18‐1308 

be  some  knowable  core  of  prohibited  conduct.  To  the  con‐
trary, Johnson observed that its “holdings squarely contradict 
the theory that a vague provision is constitutional merely be‐
cause there is some conduct that clearly falls within the pro‐
vision’s grasp.” Id. at 2561 (describing examples). And note, 
critically, that Johnson was only about a sentencing enhance‐
ment, not whether conduct was criminal in the first place. 
    In  a  context  more  similar  to  this  case,  the  Court  struck 
down a criminal statute that required “humane and sanitary” 
disposal of fetal remains. City of Akron v. Akron Center for Re‐
productive Health, Inc., 462 U.S. 416, 451 (1983), overruled on 
other grounds by Planned Parenthood of Southeastern Pennsyl‐
vania  v.  Casey,  505  U.S.  833  (1992).  To  defend  the  provision, 
Akron argued that it clearly intended only to “preclude the 
mindless dumping of aborted fetuses onto garbage piles.” Id. 
(internal quotation and citation omitted). The Court did not, 
however, send the matter to the state courts to work out case 
by case what would count on the periphery as “humane and 
sanitary.”  Rather,  “[t]his  level  of  uncertainty  is  fatal  where 
criminal liability is imposed” because the statute “fails to give 
a physician ‘fair notice that his contemplated conduct is for‐
bidden,’ United States v. Harriss, 347 U.S. 612, 617 (1954), [and 
thus] it violates the Due Process Clause.” Id. at 451–52. Nei‐
ther  did  the  Court  indulge  Akron’s  proposal  to  sever  “hu‐
mane” from the statute: “The uncertain meaning of the phrase 
‘humane  and  sanitary’  leaves  doubt  as  to  whether  the  city 
would  have  enacted  [the  statute]  with  the  word  ‘sanitary’ 
alone.”  Id. at  452  n.45.  In  other  words,  the  city  was  free  “to 
Nos. 18‐1146, 18‐1247 & 18‐1308                                                  31

enact more carefully drawn regulations,” id., but that was a 
legislative job—not a prosecutorial or judicial one.5 
    The majority also reads too much into Bauer v. Shepard, 620 
F.3d 704, 706–07 (7th Cir. 2010), which considered a challenge 
by two Indiana judges and an advocacy group to provisions 
of Indiana’s Code of Judicial Conduct. In Bauer, the plaintiff‐
judges feared that responding to the group’s questionnaires 
might violate the state’s judicial ethics code. In that case, the 
Commission on Judicial Qualifications might issue public ad‐
monitions (if the subject of the admonition agreed), or a court 
of appeals could remove the judge from a particular case, or, 
as a matter of last resort, “the state’s Supreme Court c[ould] 
remove  [the]  judge  from  office  or  impose  substantial  disci‐
pline.” Id. at 707–08. We acknowledged that “[t]o the extent 
there  is  uncertainty”  regarding  some  provisions,  “Indiana 
provides means of clarification,” and the Commission on Ju‐
dicial Qualifications “already has issued several clarifying ad‐
visory opinions.” Id. at 712. Judges who worried about further 
applications  of  the  Code  should  “wait  and  see,”  we  said, 
given that beyond the “advisory opinions that reduce uncer‐
tainty,” when the “Commission brings a proceeding the state 
judiciary will issue an opinion that makes the rule more con‐
crete.” Id. at 716. 
    The majority quotes at length from Bauer to explain that it 
is “more respectful of our judicial colleagues in Indiana, to as‐



                                                 
     5 The  majority  writes  that  Akron  was  “overruled”  by  Planned 
Parenthood  of  Southeastern  Pennsylvania  v.  Casey,  505  U.S.  833  (1992),  but 
Casey did not overrule any portion of Akron dealing with the vague crim‐
inal statute on fetal remains. 
32                                                  Nos. 18‐1146, 18‐1247 & 18‐1308 

sume  that they  will act sensibly and  resolve  the open ques‐
tions in a way that honors candidates’ rights under the first 
amendment.  When  a  statute  is  accompanied  by  [a]  system 
that can flesh out details, the due process clause permits those 
details to be left to that system.” Ante at 7, quoting Bauer, 620 
F.3d at 716. The bracketed “[a]” in the majority’s quotation, 
however, stands in for Bauer’s actual language: “an adminis‐
trative system”—which in that case was the Commission on 
Judicial  Qualifications  and  its  ability  to  provide  advisory 
opinions. There is no parallel administrative system here that 
would justify the majority’s novel form of abstention. See also 
Bauer,  620  F.3d  at  717  (describing  Pullman  abstention  as  an‐
other path to same result). 
     The  majority’s  approach  also  overlooks  the  fact  that  we 
now  have  experience  with  this  statute,  litigated  with  able 
counsel  on  both  sides  and  full  discovery,  including  deposi‐
tions  and  statements  from  internationally  recognized  scien‐
tific experts. It turns out that interpreting this law is a mess. 
In fact, the whole process makes a mockery of the standard 
that any “normal person” could figure out what is included 
in “any other part of an aborted fetus.”6  
    It is not the job of courts to tell legislators what processes 
to follow toward the final enactment of the statutory language 

                                                 
      6  The  majority’s  surprising  reliance  on  Parker  v.  Levy,  417  U.S.  733 

(1974), and Rose v. Locke, 423 U.S. 48 (1975), is misplaced. Parker upheld the 
military  law  forbidding  “conduct  unbecoming  an  officer  and  a  gentle‐
man,” but the Court’s opinion repeatedly emphasized the special consid‐
erations that apply to military law and tradition. 417 U.S. at 743–52, 756–
57, 760. Rose upheld a conviction for a “crime against nature,” drawing on 
a long common‐law tradition that has since been superseded. See Lawrence 
v. Texas, 539 U.S. 558 (2003). 
Nos. 18‐1146, 18‐1247 & 18‐1308                                     33

of their choice. Indiana is absolutely permitted to, as one leg‐
islator put it, move up from being “49 out of 50” in terms of 
abortion restrictions, and “attempt[] to be the most restrictive 
state  in  the  country  …  shooting  for  50.”  Senate  Committee 
Hearing at 1:47:22–1:47:32 (Feb. 24, 2016). But it is our job to 
insist that the effort remain within constitutional parameters: 
that  a  new  criminal  law  give  fair  notice  of  what  is  criminal 
and what is not, and that the legislature make the key choices 
rather  than  delegate  them  to  prosecutors  and  courts.  That 
simply did not happen with § 1.5. I would affirm the district 
court’s injunction against its enforcement as written. 
    Takings Claim: Finally, we should not decide the merits of 
Indiana  University’s  claim  for  taking  of  private  property 
without compensation. That claim simply is not ripe yet. The 
majority mistakenly asserts that the statute “does render val‐
ueless any fetal tissue, derived from abortions, owned by In‐
diana University.” Ante at 11. That is not consistent with the 
position taken by the law’s defenders. They insist that Indiana 
University remains free to conduct research with materials on 
hand, and even to transfer it at the request of the NIH. Supra 
at 21–22. 
    More fundamental, the legal status of Indiana University 
vis‐à‐vis the state government is more nuanced than the ma‐
jority acknowledges. For example, it is well‐established that 
the university is an arm of the state for purposes of the Elev‐
enth Amendment and is a state actor for purposes of the Four‐
teenth  Amendment  and  other  constitutional  provisions.  See 
Medlock v. Trustees of Indiana University, 738 F.3d 867, 871 (7th 
Cir. 2013); Power v. Summers, 226 F.3d 815, 818 (7th Cir. 2000). 
But  Indiana  law  does  not  always  treat  the  university  as  the 
state,  particularly  when  it  comes  to  property.  See  Sendak  v. 
34                                Nos. 18‐1146, 18‐1247 & 18‐1308 

Trustees  of  Indiana  University,  260  N.E.2d  601,  603–05  (Ind. 
1970)  (university  not  subject  to  constitutional  bar  to  owner‐
ship of private stock); State Board of Accounts v. Indiana Univer‐
sity Foundation, 647 N.E.2d 342, 352 (Ind. App. 1995) (univer‐
sity is “state” for purposes of State Board of Accounts statute 
but not in accepting and administering private gifts). The ma‐
jority seems to imply that state legislators could simply con‐
fiscate  private  gifts  and  grants  to  the  university  (as  distinct 
from a private foundation associated with it) and use them for 
more  general  state‐government  purposes.  That  would  be  a 
troubling prospect for many donors and grantors. We would 
do better to say that the university’s takings claim is simply 
not yet ripe because the actual scope of the challenged statute 
remains in so much doubt.